Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July 15,
2020 by and among GoHealth, Inc., a Delaware corporation (the “Corporation”),
and each Person identified on the Schedule of Holders attached hereto as of the
date hereof (such Persons, collectively, the “Original Equity Owner Parties”).

RECITALS

WHEREAS, the Corporation is contemplating an offer and sale of its shares of
Class A common stock, par value $0.0001 per share (the “Class A Common Stock”
and such shares, the “Shares”), to the public in an underwritten initial public
offering (the “IPO”);

WHEREAS, the Corporation desires to use a portion of the net proceeds from the
IPO to purchase Common Units (as defined below) of GoHealth Holdings, LLC, a
Delaware limited liability company (the “LLC Company”), and the LLC Company
desires to issue its Common Units to the Corporation in exchange for such
portion of the net proceeds from the IPO;

WHEREAS, immediately prior to or simultaneously with the purchase by the
Corporation of the Common Units, the Corporation, the LLC Company and the
Original Equity Owner Parties and certain other parties will enter into that
certain Second Amended and Restated Limited Liability Company Agreement of the
LLC Company (such agreement, as it may be amended, restated, amended and
restated, supplemented or otherwise modified form time to time, the “LLC
Agreement”);

WHEREAS, in connection with the closing of the IPO, (i) the Corporation will
become the sole managing member of the LLC Company, (ii) under the LLC
Agreement, the equity interests held by the Original Equity Owner Parties and
the other equity owners in the LLC Company prior to such time will be cancelled
and new Common Units (as defined in the LLC Agreement, the “Common Units”) of
the LLC Company will be issued, (iii) each Continuing Equity Owner Party and
certain other equity owners in the LLC Company will become non-managing members
of the LLC Company, but otherwise continue to hold Common Units in the LLC
Company (such persons, collectively, the “Continuing Equity Owners”), and
(iv) in consideration of the Corporation acquiring the Common Units and becoming
the managing member of the LLC Company and for other good consideration, the LLC
Company has provided the Continuing Equity Owners with a redemption right
pursuant to which the Continuing Equity Owners can redeem their Common Units
for, at the Corporation’s option, shares of Class A Common Stock or cash on the
terms set forth in the LLC Agreement; and

WHEREAS, in connection with the IPO and the transactions described above, the
Corporation has agreed to grant to the Holders (as defined below) certain rights
with respect to the registration of the Registrable Securities (as defined
below) on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:



--------------------------------------------------------------------------------

Section 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1:

“Acquired Common” has the meaning set forth in Section 15.

“Additional Holder” has the meaning set forth in Section 15, and shall be deemed
to include each such Person’s Affiliates, immediate family members, heirs,
successors and assigns who may succeed to such Person as a Holder hereunder.

“Adverse Disclosure” means public disclosure of material non-public information
which, in the Board’s judgment, after consultation with outside legal counsel to
the Corporation, (i) would be required to be made in any report or Registration
Statement filed with the SEC by the Corporation so that such report or
Registration Statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such report or Registration Statement; and (iii) the Corporation has a
bona fide business purpose for not disclosing publicly at such time.

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Corporation and its
Subsidiaries shall not be deemed to be Affiliates of any Holder. As used in this
definition, “control” (including, with its correlative meanings, “controlling,”
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities, by contract or otherwise).

“Affiliate Transferee” means, with respect to any Person, any Transferee that is
an Affiliate of such Person.

“Agreement” has the meaning set forth in the recitals.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405.

“Board” means the board of directors of the Corporation.

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred), (ii) with respect
to any Person that is not a corporation, individual or governmental entity, any
and all partnership, membership, limited liability company or other equity
interests of such Person that confer on the holder thereof the right to receive
a share of the profits and losses of, or the distribution of assets of the
issuing Person, and (iii) any and all warrants, rights (including conversion and
exchange rights) and options to purchase any security described in the clause
(i) or (ii) above.

“CBP” means Centerbridge Partners, L.P., a Delaware limited partnership, or any
successor to its investment management business.

 

2



--------------------------------------------------------------------------------

“CBP Holders” means the entities designated as Centerbridge Holders on the
Schedule of Holders (the “CBP Members”), any Affiliate of the CBP Members, any
of its Affiliate Transferees and any Affiliate Transferee of any of the
foregoing.

“CBP Initiating Holders” means one or more CBP Holders or any CBP Affiliate
Transferee to whom a CBP Holder has transferred rights pursuant to Section 9
below acting pursuant to Sections 2(d) and 3(a)(x).

“Class A Common Stock” has the meaning set forth in the recitals.

“Class B Common Stock” means the Corporation’s Class B common stock, par value
$0.0001 per share.

“Common Units” has the meaning set forth in the recitals.

“Continuing Equity Owner Parties” has the meaning set forth in the recitals, and
shall be deemed to include their respective Affiliates, immediate family
members, heirs, successors and assigns who may succeed to such Person as a
Holder hereunder.

“Continuing Equity Owners” has the meaning set forth in the recitals.

“Corporation” has the meaning set forth in the recitals.

“Demand Registrations” has the meaning set forth in Section 3(a).

“Eligible Demand Participation Holders” mean each of the CBP Holders, the NVX
Holders, the NEP Holders and any other Holders that the CBP Holders have
designated as Eligible Demand Participation Holders.

“Eligible Take-Down Holders” means each of the CBP Holders, the NVX Holders, the
NEP Holders and any other Holders that the CBP Holders have designated as
Eligible Take-Down Holders, in each case, to the extent it is a Shelf Holder.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force, together with all
rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

“Holder” means any Person that is a party to this Agreement from time to time,
as set forth on the signature pages hereto.

“Initiating Holder” means the CBP Initiating Holders, the NVX Initiating Holders
(subject to Section 3(a)(y)) or the NEP Initiating Holders (subject to
Section 3(a)(z)), as applicable.

“IPO” has the meaning set forth in the recitals.

 

3



--------------------------------------------------------------------------------

“Joinder” has the meaning set forth in Section 15.

“LLC Agreement” has the meaning set forth in the recitals.

“LLC Company” has the meaning set forth in the recitals.

“Marketed” means an Underwritten Shelf Take-Down that involves the use or
involvement of a customary “road show” (including an “electronic road show”) or
other substantial marketing effort by underwriters over a period of at least 48
hours.

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated under the Exchange Act.

“NEP Holders” means Norwest Equity Partners IX, LP, a Delaware limited
partnership (the “NEP Member”), any Affiliate of the NEP Member, any of its
Affiliate Transferees and any Affiliate Transferee of any of the foregoing.

“NEP Initiating Holders” means the NEP Holders acting pursuant to Sections 2(d)
and 3(a)(z). Any election or exercise of rights by the NEP Holders must be
coordinated by Norwest Equity Partners IX, LP.

“Non-Marketed” means an Underwritten Shelf Take-Down that is not a Marketed
Underwritten Shelf Take-Down.

“NVX Holders” means NVX Holdings, Inc., a Delaware corporation (the “NVX
Member”), any Affiliate of the NVX Member, any of its Affiliate Transferees and
any Affiliate Transferee of any of the foregoing.

“NVX Initiating Holders” means the NVX Holders acting pursuant to Sections 2(d)
and 3(a)(y).

“Original Equity Owner Parties” has the meaning set forth in the recitals, and
shall be deemed to include their respective Affiliates, immediate family
members, heirs, successors and assigns who may succeed to such Person as a
Holder hereunder.

“Original Equity Owners” has the meaning set forth in the recitals.

“Permitted Transferee” shall have the meaning set forth in the LLC Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

 

4



--------------------------------------------------------------------------------

“Public Offering” means any sale or distribution to the public of Capital Stock
of the Corporation pursuant to an offering registered under the Securities Act,
whether by the Corporation, by Holders and/or by any other holders of the
Corporation’s Capital Stock.

“register”, “registered” and “registration” means a registration effected
pursuant to a registration statement filed with the SEC (the “Registration
Statement”) in compliance with the Securities Act, and the declaration or
ordering by the SEC of the effectiveness of such Registration Statement.

“Registrable Securities” means (i) any Class A Common Stock issued by the
Corporation in a Share Settlement in connection with (x) the redemption by the
LLC Company of Common Units owned by any Continuing Equity Owner Parties or
(y) at the election of the Corporation, in a direct exchange for Common Units
owned by any Continuing Equity Owner Party, in each case in accordance with the
terms of the LLC Agreement, (ii) any Capital Stock of the Corporation or of any
Subsidiary of the Corporation issued or issuable with respect to the securities
referred to in clause (i) above by way of dividend, distribution, split or
combination of securities, or any recapitalization, merger, consolidation or
other reorganization, and (iii) any other Shares owned, directly or indirectly,
by Holders. As to any particular Registrable Securities owned by any Person,
such securities shall cease to be Registrable Securities (a) on the date such
securities have been sold or distributed pursuant to a Public Offering, (b) on
the date such securities have been sold in compliance with Rule 144 following
the consummation of the IPO, (c) on the date such securities have been
repurchased by the Corporation or a Subsidiary of the Corporation or (d) on the
date the Holder which, together with his, her or its Permitted Transferees,
beneficially owns less than one percent (1%) of the Capital Stock of the
Corporation that is outstanding at such time and such Holder is able to dispose
of all of its Registrable Securities pursuant to Rule 144 in a single
transaction without volume limitation or other restrictions on transfer
thereunder (subject to the demand rights of the CBP Initiating Holder in
Section 3(a) and Section 3(d)(i)) and the Corporation has delivered an opinion
of counsel reasonably satisfactory to the transfer agent of the Corporation’s
equity securities certifying that such Registrable Securities may be so sold.
For purposes of this Agreement, a Person shall be deemed to be a Holder, and the
Registrable Securities shall be deemed to be in existence, whenever such Person
has the right to acquire, directly or indirectly, such Registrable Securities
(upon conversion or exercise in connection with a transfer of securities or
otherwise, but disregarding any restrictions or limitations upon the exercise of
such right), whether or not such acquisition has actually been effected, and
such Person shall be entitled to exercise the rights of a holder of Registrable
Securities hereunder; provided a holder of Registrable Securities may only
request that Registrable Securities in the form of Capital Stock of the
Corporation that is registered or to be registered as a class under Section 12
of the Exchange Act be registered pursuant to this Agreement. For the avoidance
of doubt, while Common Units and shares of Class B Common Stock may constitute
Registrable Securities, under no circumstances shall the Corporation be
obligated to register Common Units or shares of Class B Common Stock, and only
Shares issuable upon redemption or exchange of Common Units will be registered.

 

5



--------------------------------------------------------------------------------

“Registration Expenses” means any and all expenses incident to the performance
by the Corporation of its obligations under this Agreement, including (i) all
SEC or stock exchange registration and filing fees (including, if applicable,
the fees and expenses of any “qualified independent underwriter,” as such term
is defined in Rule 5121 of FINRA (or any successor provision), and of its
counsel), (ii) all fees and expenses of complying with securities or blue sky
laws (including fees and disbursements of counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities), (iii)
all printing, messenger and delivery expenses, (iv) all fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange and all rating agency fees, (v) the fees and disbursements
of counsel for the Corporation and of its independent public accountants,
including the expenses of any special audits and/or comfort letters required by
or incident to such performance and compliance, (vi) any fees and disbursements
of underwriters customarily paid by the issuers or sellers of securities,
including liability insurance if the Corporation so desires or if the
underwriters so require, and the reasonable fees and expenses of any special
experts retained in connection with the requested registration, but excluding
underwriting discounts and commissions and transfer taxes, if any, (vii) the
reasonable fees and out-of-pocket expenses of (a) one counsel for the CBP
Holders, (b) one counsel for the NVX Holders and (c) one counsel for the NEP
Holders, (viii) the costs and expenses of the Corporation relating to analyst
and investor presentations or any “road show” undertaken in connection with the
registration and/or marketing of the Registrable Securities (including Expenses
incurred by the CBP Holders, the NVX Holders and the NEP Holders in connection
therewith) and (ix) any other fees and disbursements customarily paid by the
issuers of securities.

“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision) by the SEC, as
the same shall be amended from time to time, or any successor rule then in
force.

“Schedule of Holders” means the schedule attached to this Agreement entitled
“Schedule of Holders,” which shall reflect each Holder from time to time party
to this Agreement.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“SEC” means the Securities and Exchange Commission.

“Share Settlement” shall have the meaning set forth in the LLC Agreement.

“Shares” has the meaning set forth in the recitals.

“Shelf Holder” means any Holder that owns Registrable Securities that have been
registered on a Shelf Registration Statement.

“Shelf Registration Statement” means a Registration Statement of the Corporation
filed with the SEC on Form S-3 for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (or any similar rule that may be
adopted by the SEC) covering the Registrable Securities, as applicable.

“Shelf Take-Down” means any offering or sale of Registrable Securities initiated
by an Initiating Holder pursuant to a Shelf Registration Statement.

 

6



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to the Corporation, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of Capital Stock of
such Person entitled (without regard to the occurrence of any contingency) to
vote in the election of directors is at the time owned or controlled, directly
or indirectly, by the Corporation, or (ii) if a limited liability company,
partnership, association or other business entity, either (x) a majority of the
Capital Stock of such Person entitled (without regard to the occurrence of any
contingency) to vote in the election of managers, general partners or other
oversight board vested with the authority to direct management of such Person is
at the time owned or controlled, directly or indirectly, by the Corporation or
(y) the Corporation or one of its Subsidiaries is the sole manager or general
partner of such Person.

“Third Party Holder” means any holder (other than a Holder) of Shares who
exercises contractual rights to participate in a registered offering of Shares.

“Third Party Shelf Holder” means any Third Party Holders whose Registrable
Securities are registered on a Shelf Registration Statement on which Registrable
Securities of the Holders are also registered.

“Transferee” means any Person to whom any Holder directly or indirectly
transfers Registrable Securities in accordance with the terms hereof.

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

Section 2. Shelf Registration.

(a) Filing. Subject to the Corporation’s rights under Section 2(c), for so long
as any Holder holds at least five percent (5%) of the outstanding Capital Stock
of the Corporation, the Corporation hereby agrees that it shall (i) use its
reasonable best efforts to file on the first day of the calendar month following
12 full calendar months after the consummation of the IPO or, if such day is not
a Business Day, on the first Business Day thereafter or, if the Corporation is
not then eligible to file a Shelf Registration Statement, upon the Corporation
becoming eligible to file a Shelf Registration Statement (the “Shelf
Registration Date”) a Shelf Registration Statement (which Shelf Registration
Statement shall be designated by the Corporation as an Automatic Shelf
Registration Statement if the Corporation is a WKSI at the time of filing such
Shelf Registration Statement with the SEC), as will permit or facilitate the
sale and distribution of all Registrable Securities owned by the Holders (or
such lesser amount of the Registrable Securities of any Holder as such Holder
shall request to the Corporation in writing), and (ii) use its reasonable best
efforts to cause such Shelf Registration Statement to become effective as
promptly as reasonably practicable after the Shelf Registration Date. No later
than ten (10) Business Days prior to the filing of such Shelf Registration
Statement, the Corporation shall give written notice to all Holders (a “Shelf
Registration Notice”) of the anticipated date of the filing of such Shelf
Registration Statement. If the Corporation is permitted by applicable law, rule
or regulation to add selling securityholders or additional Registrable
Securities, as applicable, to a Shelf Registration Statement without filing a
post-effective amendment, a Holder that requested that not all of its
Registrable Securities be included in a Shelf Registration Statement that is
currently effective may request the inclusion of such Holder’s Registrable
Securities (such amount not in any event to exceed the total Registrable
Securities owned by such Holder) in such Shelf Registration Statement at any
time or from time to time, and the Corporation shall add such Registrable
Securities to the Shelf Registration Statement as promptly as reasonably
practicable, and such Holder shall be deemed a Shelf Holder. The Corporation
shall also use its reasonable best efforts to file any replacement or additional
Shelf Registration Statement and use reasonable best efforts to cause such
replacement or additional Shelf Registration Statement to become effective prior
to the expiration of the initial Shelf Registration Statement filed pursuant to
this Section 2(a).

 

7



--------------------------------------------------------------------------------

(b) Continued Effectiveness. The Corporation shall use its reasonable best
efforts to keep such Shelf Registration Statement filed pursuant to this
Section 2 hereof, including any replacement or additional Shelf Registration
Statement, continuously effective under the Securities Act in order to permit
the Prospectus forming a part thereof to be usable by the Shelf Holders until
the earlier of (i) the date as of which all Registrable Securities registered by
such Shelf Registration Statement have been sold or cease to be Registrable
Securities and (ii) such shorter period as the CBP Initiating Holders may
determine (such period of effectiveness, the “Shelf Period”).

(c) Suspension of Filing or Registration. If the Corporation shall furnish to
the Holders (if a Shelf Registration Statement has not yet become effective) or
the Shelf Holders (after a Shelf Registration Statement has become effective), a
certificate signed by the chief executive officer or equivalent senior executive
of the Corporation, stating that the filing, effectiveness or continued use of
the Shelf Registration Statement would require the Corporation to make an
Adverse Disclosure, then the Corporation shall have a period of not more than
sixty (60) days or such longer period as the applicable Initiating Holder shall
consent to in writing, within which to delay the filing or effectiveness (but
not the preparation) of such Shelf Registration Statement or, in the case of a
Shelf Registration Statement that has been declared effective, to suspend the
use by Shelf Holders of such Shelf Registration Statement (in each case, a
“Shelf Suspension”); provided, however, that, unless consented to in writing by
the applicable Initiating Holder, the Corporation shall not be permitted to
exercise in any twelve (12) month period (i) more than two (2) Shelf Suspensions
pursuant to this 2(c) and Demand Delays pursuant to Section 3(a)(ii) in the
aggregate or (ii) aggregate Shelf Suspensions pursuant to this Section 2(c) and
Demand Delays pursuant to Section 3(a)(ii) of more than one hundred twenty
(120) days. Each Holder shall keep confidential the fact that a Shelf Suspension
is in effect, the certificate referred to above and its contents for the
permitted duration of the Shelf Suspension or until otherwise notified by the
Corporation, except (A) for disclosure to such Holder’s employees, agents and
professional advisers who need to know such information and are obligated to
keep it confidential, (B) for disclosures to the extent required in order to
comply with reporting obligations to its limited partners who have agreed to
keep such information confidential and (C) as required by law, rule or
regulation. In the case of a Shelf Suspension that occurs after the
effectiveness of the Shelf Registration Statement, the Shelf Holders agree to
suspend use of the applicable Prospectus for the permitted duration of such
Shelf Suspension in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the certificate referred to
above. The Corporation shall immediately notify the Holders or Shelf Holders, as
applicable, upon the termination of any Shelf Suspension, and (i) in the case of
a Shelf Registration Statement that has not been declared effective, shall
promptly thereafter file the Shelf Registration Statement and use its reasonable
best efforts to have such Shelf Registration Statement declared effective under
the Securities Act and (ii) in the case of an effective Shelf Registration
Statement, shall amend or supplement the Prospectus, if necessary, so it does
not contain any material misstatement or omission prior to the expiration of the
Shelf Suspension and furnish to the Shelf Holders such numbers of copies of the
Prospectus as so amended or supplemented as the Shelf Holders may reasonably
request. The Corporation agrees, if necessary, to supplement or make amendments
to the Shelf Registration Statement if required by the registration form used by
the Corporation for the shelf registration or by the instructions applicable to
such registration form or by the Securities Act or the rules or regulations
promulgated thereunder or as may reasonably be requested by the Shelf Holders of
a majority of the Registrable Securities then outstanding.

 

8



--------------------------------------------------------------------------------

(d) Shelf Take-Downs.

(i) Generally. Subject to the terms and provisions of this Agreement, for so
long as the Initiating Holder (the “Shelf Take-Down Initiating Holder”) may
initiate a Shelf Take-Down pursuant to this Section 2(d), at the option of such
Shelf Take-Down Initiating Holder, such Shelf Take-Down (a) may be in the form
of an Underwritten Shelf Take-Down (provided, however, that an NVX Initiating
Holder shall have the right to initiate an Underwritten Shelf Take-Down on only
two occasions and an NEP Initiating Holder shall have the right to initiate an
Underwritten Shelf Take-Down on only one occasion) or a Shelf Take-Down that is
not an Underwritten Shelf Take-Down and (b) in the case of an Underwritten Shelf
Take-Down, may be Non-Marketed or Marketed, in each case, as shall be specified
in the written demand delivered by the Shelf Take-Down Initiating Holder to the
Corporation pursuant to the provisions of this Section 2(d). Notwithstanding
anything contained in this Section 2(d), no Shelf Take-Down Initiating Holder,
other than the CBP Holder, shall have the right to initiate a Shelf Take-Down if
such Shelf Take-Down Initiating Holder could sell or otherwise distribute its
Registrable Securities pursuant to Rule 144 promulgated under the Securities Act
in a single transaction without any volume or manner of sale limitations.

(ii) Underwritten Shelf Take-Downs.

(a) A Shelf Take-Down Initiating Holder may elect in a written demand delivered
to the Corporation (an “Underwritten Shelf Take-Down Notice”) for any Shelf
Take-Down that it has initiated (including any Restricted Shelf Take-Down) to be
in the form of an underwritten offering (an “Underwritten Shelf Take-Down”), and
the Corporation shall, if so requested, file and effect an amendment or
supplement of the Shelf Registration Statement for such purpose as soon as
practicable but in no event later than twenty (20) days after the delivery of
such Underwritten Shelf Take-Down Notice; provided, that any such Underwritten
Shelf Take-Down must comply with Section 3(d) and involve the offer and sale by
such Shelf Take-Down Initiating Holders of Registrable Securities having a
reasonably anticipated net aggregate offering price (after deduction of
underwriter commissions and offering expenses) of at least $50,000,000 unless
such Underwritten Shelf Take-Down is for all of the Registrable Securities then
held by the Initiating Holders and their respective Permitted Transferees (in
which case there is no minimum other than the inclusion of all of such
Registrable Securities). The Shelf Holders that own a majority of the
Registrable Securities to be offered for sale in such Underwritten Shelf
Take-Down shall have the right to select the underwriter or underwriters to
administer such Underwritten Shelf Take-Down; provided, that such underwriter or
underwriters shall be reasonably acceptable to the Corporation.

 

9



--------------------------------------------------------------------------------

(b) With respect to any Underwritten Shelf Take-Down (including any Marketed
Underwritten Shelf Take-Down), in the event that a Shelf Holder otherwise would
be entitled to participate in such Underwritten Shelf Take-Down pursuant to
Section 2(d)(iii) or Section 2(d)(iv), as the case may be, the right of such
Shelf Holder to participate in such Underwritten Shelf Take-Down shall be
conditioned upon such Shelf Holder’s right of participation in such underwriting
and the inclusion of such Shelf Holder’s Registrable Securities in the
underwriting to the extent provided and requested herein. The Corporation shall,
together with all Shelf Holders and Third Party Shelf Holders of Registrable
Securities of the Corporation proposing to distribute their securities through
such Underwritten Shelf Take-Down, enter into an underwriting agreement in
customary form with the underwriter or underwriters selected in accordance with
Section 2(d)(ii)(a). Notwithstanding any other provision of this Section 2, if
the underwriter shall advise the Corporation that marketing factors (including
an adverse effect on the per security offering price) require a limitation of
the number of Registrable Securities to be underwritten in a Underwritten Shelf
Take-Down, then the Corporation shall so advise all Shelf Holders and Third
Party Shelf Holders of Registrable Securities that have requested to participate
in such Underwritten Shelf Take-Down, and the number of Registrable Securities
that may be included in such Underwritten Shelf Take Down shall be allocated
first pro rata among such Shelf Holders and second pro rata among the Third
Party Shelf Holders thereof in proportion, as nearly as practicable, to the
respective amounts of Registrable Securities held by such Shelf Holders and
Third Party Shelf Holders at the time of such Underwritten Shelf Take-Down;
provided, that any Registrable Securities thereby allocated to a Shelf Holder or
Third Party Shelf Holder that exceeds such Shelf Holder’s or Third Party Shelf
Holder’s request shall be reallocated among the remaining Shelf Holders and
Third Party Shelf Holders in like manner. No Registrable Securities excluded
from an Underwritten Shelf Take-Down by reason of the underwriter’s marketing
limitation shall be included in such underwritten offering. To the extent that a
Shelf Take-Down Initiating Holder is not able to include at least 50% of its
Registrable Securities in such Underwritten Shelf Take-Down, then such
Underwritten Shelf Take-Down shall not reduce the number of initiated
Underwritten Shelf Take-Downs pursuant to Section 2(d)(i).

(iii) Marketed Underwritten Shelf Take-Downs. The Shelf Take-Down Initiating
Holder submitting an Underwritten Shelf Take-Down Notice shall indicate in such
notice that it delivers to the Corporation pursuant to Section 2(d)(ii) whether
it intends for such Underwritten Shelf Take-Down to be Marketed (a “Marketed
Underwritten Shelf Take-Down”); provided, that any such Marketed Underwritten
Shelf Take-Down shall be deemed to be, for purposes of Section 3(a), a Demand
Registration and shall be subject to the limits set forth in Section 3(d). Upon
receipt of an Underwritten Shelf Take-Down Notice indicating that such
Underwritten Shelf Take-Down will be a Marketed Underwritten Shelf Take-Down,
the Corporation shall promptly (but in any event no later than 5:00 p.m., New
York City time, on (X) the second trading day prior to the date on which the
preliminary prospectus or prospectus supplement intended to be used in
connection with pre-pricing marketing efforts for the Marketed Underwritten
Shelf Take-Down is expected to be finalized and (Y) the second trading day prior
to the date on which the pricing of the relevant a Marketed Underwritten Shelf
Take-Down occurs) give written notice of such Marketed Underwritten Shelf
Take-Down to all other Eligible Take-Down Holders of Registrable Securities
under such Shelf Registration Statement and any such Eligible Take-Down Holders
requesting inclusion in such Marketed Underwritten Shelf Take-Down must respond
in writing by 5:00 p.m., New York City time, on the earlier of

 

10



--------------------------------------------------------------------------------

(I) the trading day prior to the date on which the preliminary prospectus or
prospectus supplement intended to be used in connection with pre-pricing
marketing efforts for the relevant Marketed Underwritten Shelf Take-Down is
expected to be finalized and (II) the trading day prior to the date on which the
pricing of the relevant Marketed Underwritten Shelf Take-Down occurs. Each such
Eligible Take-Down Holder that timely delivers any such request shall be
permitted to sell in such Marketed Underwritten Shelf Take-Down subject to the
terms and conditions of Section 2(d)(ii).

(iv) Non-Marketed Underwritten Shelf Take-Downs and Non-Underwritten Shelf
Take-Downs.

(a) Any Shelf Take-Down Initiating Holder may initiate a (x) Non-Marketed
Underwritten Shelf Take-Down or a (y) Shelf Take-Down that is not an
Underwritten Shelf Take-Down (a Shelf Take-Down referred to in (x) or (y) is
referred to as a “Restricted Shelf Take-Down”) by providing written notice
thereof to the Corporation and, to the extent required by Section 2(d)(iv)(b),
all other Eligible Take-Down Holders; provided, that any such Restricted Shelf
Take-Down must involve the offer and sale by such Shelf Take-Down Initiating
Holders of Registrable Securities having a reasonably anticipated net aggregate
offering price (after deduction of underwriter commissions and offering
expenses) of at least $15,000,000, unless such Restricted Shelf Take-Down is for
all of the Registrable Securities then held by the Initiating Holders and their
respective Permitted Transferees (in which case there is no minimum other than
the inclusion of all of such Registrable Securities). Any notice delivered
pursuant to the immediately preceding sentence shall include (i) the total
number of Registrable Securities expected to be offered and sold in such Shelf
Take-Down and (ii) the expected timing and plan of distribution of such Shelf
Take-Down. For the avoidance of doubt, an Eligible Take-Down Holder that is not
a Shelf Take-Down Initiating Holder cannot initiate an Underwritten Shelf
Take-Down.

(b) With respect to each Restricted Shelf Take-Down, the Shelf Take-Down
Initiating Holder initiating such Restricted Shelf Take-Down shall provide
written notice (a “Restricted Shelf Take-Down Notice”) of such Restricted Shelf
Take-Down to the Corporation and all other Eligible Take-Down Holders promptly
(but in any event no later than 5:00 p.m., New York City time two (2) Business
Days prior to the completion of such Restricted Shelf Take-Down) which
Restricted Shelf Take-Down Notice shall set forth (I) the total number of
Registrable Securities expected to be offered and sold in such Restricted Shelf
Take-Down, (II) the expected timing and plan of distribution of such Restricted
Shelf Take-Down, (III) an invitation to each Eligible Take-Down Holder to elect
(such Eligible Take-Down Holders who make such an election being “Take-Down
Tagging Holders” and, together with the Shelf Take-Down Initiating Holders and
all other Persons (other than any Affiliates of the Shelf Take-Down Initiating
Holders) who otherwise are Transferring, or have exercised a contractual or
other right to Transfer, Registrable Securities in connection with such
Restricted Shelf Take-Down, the “Restricted Take-Down Selling Holders”) to
include in the Restricted Shelf Take-Down Registrable Securities held by such
Take-Down Tagging Holder (but subject to Section 2(d)(ii)(b)) and (IV) the
action or actions required (including the timing thereof) in connection with
such Restricted Shelf Take-Down with respect to each Eligible Take-Down Holder
that elects to exercise such right (including the delivery of one or more stock
certificates representing Registrable Securities of such Eligible Take-Down
Holder to be sold in such Restricted Shelf Take-Down).

 

11



--------------------------------------------------------------------------------

(c) Upon delivery of a Restricted Shelf Take-Down Notice, each Eligible
Take-Down Holder may elect to sell Registrable Securities in such Restricted
Shelf Take-Down, at the same price per Registrable Security and pursuant to the
same terms and conditions with respect to payment for the Registrable Securities
as agreed to by the Shelf Take-Down Initiating Holders, by sending an
irrevocable written notice (a “Take-Down Participation Notice”) to the Shelf
Take-Down Initiating Holders within the time period specified in such Restricted
Shelf Take-Down Notice, indicating his, her or its election to sell up to the
number of Registrable Securities in the Restricted Shelf Take-Down specified by
such Eligible Take-Down Holder in such Take-Down Participation Notice (but, in
all cases, subject to Section 2(d)(ii)(b)). Following the time period specified
in such Restricted Shelf Take-Down Notice, each Take-Down Tagging Holder that
has delivered a Take-Down Participation Notice shall be permitted to sell in
such Restricted Shelf Take-Down on the terms and conditions set forth in the
Restricted Shelf Take-Down Notice, concurrently with the Shelf Take-Down
Initiating Holders and the other Restricted Take-Down Selling Holders, the
number of Registrable Securities calculated pursuant to Section 2(d)(ii)(b). For
the avoidance of doubt, it is understood that in order to be entitled to
exercise his, her or its right to sell Registrable Securities in a Restricted
Shelf Take-Down pursuant to this Section 2(d)(iv), each Take-Down Tagging Holder
must agree to make the same representations, warranties, covenants, indemnities
and agreements, if any, as the Shelf Take-Down Initiating Holders agree to make
in connection with the Restricted Shelf Take-Down, with such additions or
changes as are required of such Take-Down Tagging Holder by the underwriters.

(v)

(a) Notwithstanding the delivery of any Restricted Shelf Take-Down Notice, for
the first two (2) years following the consummation of the IPO, (i) all
determinations as to whether to complete any Restricted Shelf Take-Down and as
to the timing of such Restricted Shelf Take-Down shall be at the sole discretion
of the NVX Holders and the CBP Holders, provided that (x) for any Restricted
Shelf Take-Down initiated by the NVX Initiating Holders, the CBP Holders shall
not unreasonably withhold, condition or delay their consent and any decisions
regarding timing of such Restricted Shelf Take-Down and (y) for any Restricted
Shelf Take-Down initiated by the CBP Initiating Holders, the NVX Holders shall
not unreasonably withhold, condition or delay their consent and any decisions
regarding timing of such Restricted Shelf Take-Down and (ii) all determinations
with respect to the manner, price and other terms and conditions of any
Restricted Shelf Take-Down shall be at the sole discretion of the Shelf Holders
that own a majority of the Registrable Securities to be offered for sale in such
Restricted Shelf Take-Down (the “Majority Holders”) (after reasonable
consultation with the CBP Holder and/or the NVX Holder to the extent the CBP
Holder and/or the NVX Holder, as applicable, are participating therein and are
not the Majority Holders). Following the two (2) year anniversary of the
consummation of the IPO and notwithstanding the delivery of any Restricted Shelf
Take-Down Notice, all determinations with respect to the manner, price and other
terms and conditions of any Restricted Shelf Take-Down shall be at the

 

12



--------------------------------------------------------------------------------

sole discretion of the Shelf Holders that own a majority of the Registrable
Securities to be offered for sale in such Restricted Shelf Take-Down. Each of
the Eligible Take-Down Holders agrees to reasonably cooperate with each Shelf
Take-Down Initiating Holder and each other Eligible Take-Down Holder to
establish notice, delivery and documentation procedures and measures to
facilitate such other Eligible Take-Down Holder’s participation in future
potential Restricted Shelf Take-Downs pursuant to this Section 2(d)(v)(a).

(b) Notwithstanding anything herein to the contrary, for any Shelf Take-Downs
that do not constitute Restricted Shelf Take-Downs, all determinations as to the
timing, manner, price and other terms and conditions of any Shelf Take-Downs
that do not constitute Restricted Shelf Take-Downs shall be at the sole
discretion of the Shelf Holders that own a majority of the Registrable
Securities to be offered for sale in such Shelf Take-Down (after reasonable
consultation with the CBP Holder and/or the NVX Holder to the extent the CBP
Holder and/or the NVX Holder, as applicable, are participating therein and are
not the Holders that own a majority of the Registrable Securities to be offered
for sale in such Shelf Take-Down).

(vi) Notwithstanding anything herein to the contrary, prior to the first
anniversary of the consummation of the IPO, no Holder other than the CBP Holders
may effectuate an unregistered block trade of any Registrable Securities;
provided that in the event of any such transaction effectuated by the CBP
Holders, the CBP Holders shall notify the NVX Holders and the NEP Holders in
advance and use reasonable best efforts to afford the NVX Holders and the NEP
Holders the opportunity to participate in such transaction on a pro rata basis.

Section 3. Demand Registration; Restrictions on Registered Offerings.

(a) Holders’ Demand for Registration. Subject to Section 3(d), if, following the
consummation of the IPO, the Corporation shall receive a written demand from:
(x) the CBP Holders; (y) the NVX Holders, provided that the NVX Holders shall
only have two (2) such demand rights, or (z) the NEP Holders, provided that the
NEP Holders shall only have one (1) such demand right for so long as the NEP
Holders collectively own 75% of the Capital Stock of the Corporation held by the
NEP Holders on the closing date of the IPO, in the case of each of clauses (x),
(y) and (z), that the Corporation effect any registration other than a shelf
registration or a Shelf Take-Down (a “Demand Registration”) of Registrable
Securities held by such Holder(s) having a reasonably anticipated net aggregate
offering price (after deduction of underwriter commissions and offering
expenses) of at least, in the case of a Demand Registration pursuant to clause
(x) or (y), $10,000,000, and in the case of a Demand Registration pursuant to
clause (z), $25,000,000 unless such registration is for all of the Registrable
Securities then held by the Initiating Holders and their respective Permitted
Transferees (in which case there is no minimum other than the inclusion of all
of such Registrable Securities), the Corporation will:

(i) promptly (but in any event within ten (10) days prior to the date such
registration becomes effective under the Securities Act) give written notice of
the proposed registration to all other Eligible Demand Participation Holders;
and

 

13



--------------------------------------------------------------------------------

(ii) use its reasonable best efforts to effect such registration as soon as
practicable as will permit or facilitate the sale and distribution of all or
such portion of such Initiating Holder(s)’ Registrable Securities as are
specified in such demand, together with all or such portion of the Registrable
Securities of any other Eligible Demand Participation Holders joining in such
demand as are specified in a written demand received by the Corporation within
five (5) days after such written notice is given; provided, that the Corporation
shall not be obligated to file any Registration Statement or other disclosure
document pursuant to this Section 3 (but shall be obligated to continue to
prepare such Registration Statement or other disclosure document) if the
Corporation shall furnish to such Eligible Demand Participation Holders a
certificate signed by the chief executive officer or equivalent senior executive
of the Corporation, stating that the filing or effectiveness of such
Registration Statement would require the Corporation to make an Adverse
Disclosure, in which case the Corporation shall have an additional period (each,
a “Demand Delay”) of not more than sixty (60) days (or such longer period as may
be agreed upon by the Initiating Holders) within which to file such Registration
Statement; provided, however, that, unless consented to in writing by the
Initiating Holders, the Corporation shall not exercise, in any twelve (12) month
period, (x) more than two (2) Demand Delays pursuant to this Section 3(a)(ii)
and Shelf Suspensions pursuant to 2(c) in the aggregate or (y) aggregate Demand
Delays pursuant to this Section 3(a)(ii) and Shelf Suspensions pursuant to
Section 2(c) of more than one hundred twenty (120) days. Each Eligible Demand
Participation Holder shall keep confidential the fact that a Demand Delay is in
effect, the certificate referred to above and its contents for the permitted
duration of the Demand Delay or until otherwise notified by the Corporation,
except (A) for disclosure to such Eligible Demand Participation Holder’s
employees, agents and professional advisers who need to know such information
and are obligated to keep it confidential, (B) for disclosures to the extent
required in order to comply with reporting obligations to its limited partners
who have agreed to keep such information confidential and (C) as required by
law.

No Initiating Holder, other than the CBP Initiating Holder, shall have the right
to demand that the Corporation file a Registration Statement pursuant to this
Section 3(a) if such Initiating Holder could sell or otherwise distribute its
Registrable Securities pursuant to Rule 144 promulgated under the Securities Act
in a single transaction without any volume or manner of sale limitations.

(b) Underwriting. If the Initiating Holder(s) intend to distribute the
Registrable Securities covered by their demand by means of an underwritten
offer, they shall so advise the Corporation as part of their demand made
pursuant to this Section 3, and the Corporation shall include such information
in the written notice referred to in Section 3(a)(i). In such event, the right
of any Holder to registration pursuant to this Section 3 shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein. The Corporation shall, together with all holders of Registrable
Securities of the Corporation proposing to distribute their securities through
such underwriting, enter into an underwriting agreement in customary form with
the underwriter or underwriters selected by the Initiating Holder owning a
majority of the Registrable Securities to be offered for sale in such
underwriting by the Initiating Holders and reasonably satisfactory to the
Corporation. Notwithstanding any other provision of this Section 3, if the
underwriter shall advise the Corporation that marketing factors (including an
adverse effect on the per security

 

14



--------------------------------------------------------------------------------

offering price) require a limitation of the number of Registrable Securities to
be underwritten, then the Corporation shall so advise all Holders of Registrable
Securities that have requested to participate in such offering, and the number
of Registrable Securities that may be included in the registration and
underwriting shall be allocated pro rata among such Holders and other holders of
Registrable Securities exercising a contractual right pursuant to this Section 3
to dispose of Registrable Securities in such underwriting thereof in proportion,
as nearly as practicable, to the respective amounts of Registrable Securities
held by such persons at the time of filing the Registration Statement; provided,
that if such demand is in respect of the IPO, the number of Registrable
Securities that may be included in the registration and underwriting shall be
allocated first to the Corporation; provided, further, that any Registrable
Securities thereby allocated to any such person that exceed such person’s
request shall be reallocated among the remaining requesting Holders and other
requesting holders of Registrable Securities in like manner; and provided,
further, that the number of Registrable Securities to be included in such
underwriting shall not be reduced unless all other Securities are first entirely
excluded from the underwriting. No Registrable Securities excluded from the
underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration. If the underwriter has not limited the number of
Registrable Securities to be underwritten, the Corporation may include
securities for its own account (or for the account of any other Persons) in such
registration if the underwriter so agrees and if the number of Registrable
Securities would not thereby be limited. The per security offering price in a
Demand Registration shall be determined by the holder of the majority of the
Registrable Securities included in such registration.

(c) Effective Registration. The Corporation shall be deemed to have effected a
Demand Registration if the Registration Statement pursuant to such registration
is declared effective by the SEC and remains effective for not less than one
hundred eighty (180) days (or such shorter period as will terminate when all
Registrable Securities covered by such Registration Statement have been sold or
withdrawn), or, if such Registration Statement relates to an underwritten
offering, such longer period as, in the opinion of counsel for the underwriters,
a prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer (the applicable period, the
“Demand Period”). No Demand Registration shall be deemed to have been effected
if (i) during the Demand Period such registration is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court or (ii) the conditions specified in the underwriting agreement,
if any, entered into in connection with such registration are not satisfied
other than by reason of a wrongful act, misrepresentation or breach of such
applicable underwriting agreement by a participating Holder.

(d) Restrictions on Registered Offerings. Notwithstanding the rights and
obligations set forth in this Section 3, in no event shall the Board be
obligated to take any action to effect:

(i) any Demand Registration or Shelf Take-Down at the request of any Initiating
Holder (other than a CBP Initiating Holder) prior to the one (1) year
anniversary of the consummation of the IPO;

(ii) in the aggregate, more than two (2) Demand Registrations or Marketed
Underwritten Shelf Take-Downs, in either case, at the request of the NVX
Initiating Holders; or

 

15



--------------------------------------------------------------------------------

(iii) in the aggregate, more than one (1) Demand Registration or Marketed
Underwritten Shelf Take-Down, in either case, at the request of the NEP
Initiating Holders.

Section 4. Piggyback Registration.

(a) If at any time or from time to time the Corporation shall determine to
register any of its equity securities, either for its own account or for the
account of security holders (other than (1) in a registration relating solely to
employee benefit plans, (2) a Registration Statement on Form S-4 or S-8 (or such
other similar successor forms then in effect under the Securities Act), (3) a
registration pursuant to which the Corporation is offering to exchange its own
securities for other securities, (4) a Registration Statement relating solely to
dividend reinvestment or similar plans, (5) a Shelf Registration Statement
pursuant to which only the initial purchasers and subsequent transferees of debt
securities of the Corporation or any Subsidiary that are convertible for Units
and that are initially issued pursuant to Rule 144A and/or Regulation S (or any
successor provision) of the Securities Act may resell such notes and sell the
Units into which such notes may be converted or (6) a registration pursuant to
Section 2 or Section 3 hereof) the Corporation will:

(i) promptly (but in no event less than ten (10) days before the effective date
of the relevant Registration Statement) give to each of the Members (as defined
in the LLC Agreement), Brandon Cruz and Clinton P. Jones written notice thereof;
and

(ii) include in such registration (and any related qualification under state
securities laws or other compliance), and in any underwriting involved therein,
all the Registrable Securities specified in a written request or requests made
within five (5) days after receipt of such written notice from the Corporation
by any Member, Brandon Cruz or Clinton P. Jones and their respective Permitted
Transferees except as set forth in Section 4(b) below.

Notwithstanding anything herein to the contrary, this Section 4 shall not apply
to any Holder (other than an NVX Holder or an NEP Holder, for which this
Section 4 shall apply following the expiration of the IPO Lock-Up Period) (i)
prior to the two (2) year anniversary of the consummation of the IPO, unless
(x) one or more of the CBP Holders elect to participate in such registration, in
which case this Section 4 shall only apply to Eligible Demand Participation
Holders or (y) the CBP Holders, in their sole discretion, elect by written
notice to the Corporation for this Section 4 to apply to the Registrable
Securities of any one or more other such Holders specified in such notice and/or
(ii) to any Shelf Take-Down irrespective of whether such Shelf Take-Down is an
Underwritten Shelf Take-Down or not an Underwritten Shelf Take-Down.

(b) Underwriting. If the registration of which the Corporation gives notice is
for a registered public offering involving an underwriting, the Corporation
shall so advise the Holders as a part of the written notice given pursuant to
Section 4(a)(i). In such event the right of any Holder to registration pursuant
to this Section 4 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to dispose of
their Registrable Securities through such underwriting, together with the
Corporation and the other parties distributing their securities through such
underwriting, shall enter into an underwriting agreement

 

16



--------------------------------------------------------------------------------

in customary form with the underwriter or underwriters selected for such
underwriting by the Corporation. Notwithstanding any other provision of this
Section 4, if the underwriters shall advise the Corporation that marketing
factors (including, without limitation, an adverse effect on the per security
offering price) require a limitation of the number of Registrable Securities to
be underwritten, then the Corporation may limit the number of Registrable
Securities to be included in the registration and underwriting, subject to the
terms of this Section 4. The Corporation shall so advise all Holders of
Registrable Securities that have requested to participate in such offering, and
the number of Registrable Securities that may be included in the registration
and underwriting shall be allocated in the following manner: first, to the
Corporation and second, to the Holders and other holders of Registrable
Securities exercising a contractual right pursuant to this Section 4 to dispose
of Registrable Securities in such underwriting on a pro rata basis based on the
total number of Registrable Securities held by such persons; provided, that any
Registrable Securities thereby allocated to any such person that exceed such
person’s request shall be reallocated among the remaining requesting Holders and
other requesting holders of Registrable Securities in like manner. No such
reduction shall (i) reduce the securities being offered by the Corporation for
its own account to be included in the registration and underwriting, or
(ii) reduce the amount of securities of the selling Holders included in the
registration to below twenty-five percent (25%) of the total amount of Class A
Common Stock included in such registration, unless such offering does not
include Class A Common Stock of any other selling security holders, in which
event any or all of the Registrable Securities of the Holders may be excluded in
accordance with the immediately preceding sentence. No securities excluded from
the underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration. For the avoidance of doubt, nothing in this
Section 4(b) is intended to diminish the number of securities to be included by
the Corporation in the underwriting.

(c) Right to Terminate Registration. The Corporation shall have the right to
terminate or withdraw any registration initiated by it under this Section 4
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

Section 5. Expenses of Registration. All Registration Expenses incurred in
connection with all registrations effected pursuant to Section 2, Section 3 or
Section 4, shall be borne by the Corporation; provided, however, that the
Corporation shall not be required to pay stock transfer taxes, underwriters’
discounts or selling commissions relating to Registrable Securities; provided,
further, that the Registration Expenses incurred by the Holders (except for the
CBP Holders, the NVX Holders and the NEP Holders) which are to be borne by the
Corporation shall be limited to the Registration Expenses incurred in connection
with registrations effected pursuant to Section 2(d)(iii) and Section 3 only.

Section 6. Obligations of the Corporation. Whenever required under this
Agreement to effect the registration of any Registrable Securities, the
Corporation shall, as expeditiously as reasonably possible:

(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective, and keep such Registration Statement
effective for (x) the lesser of one hundred eighty (180) days or until the
Holder or Holders have completed the distribution relating thereto or (y) for
such longer period as may be prescribed herein;

 

17



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such Registration Statement in
accordance with the intended methods of disposition by sellers thereof set forth
in such Registration Statement;

(c) permit any Holder that (in the good faith reasonable judgment of such
Holder) might be deemed to be a controlling person of the Corporation to
participate in good faith in the preparation of such Registration Statement and
to cooperate in good faith to include therein material, furnished to the
Corporation in writing, that in the reasonable judgment of such Holder and its
counsel should be included;

(d) furnish to the Holders such numbers of copies of the Registration Statement
and the related Prospectus, including all exhibits thereto and documents
incorporated by reference therein and a preliminary prospectus, in conformity
with the requirements of the Securities Act, and such other documents as they
may reasonably request in order to facilitate the disposition of Registrable
Securities owned by them;

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement;

(f) notify each Holder of Registrable Securities covered by such Registration
Statement as soon as reasonably possible after notice thereof is received by the
Corporation of any written comments by the SEC or any request by the SEC or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement or such prospectus or for additional information;

(g) notify each Holder of Registrable Securities covered by such Registration
Statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;

(h) upon the occurrence of any event contemplated by Section 6(g) above,
promptly prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Registration Statement will not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;

 

18



--------------------------------------------------------------------------------

(i) notify each Holder of Registrable Securities covered by such Registration
Statement as soon as reasonably practicable after notice thereof is received by
the Corporation of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC or any
other regulatory authority preventing or suspending the use of any preliminary
or final prospectus or the initiation or threatening of any proceedings for such
purposes, or any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(j) use its reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of any Registration Statement or of any order
preventing or suspending the use of any preliminary or final prospectus and, if
any such order is issued, to obtain the withdrawal of any such order as soon as
practicable;

(k) make available for inspection by each Holder including Registrable
Securities in such registration, any underwriter participating in any
distribution pursuant to such registration, and any attorney, accountant or
other agent retained by such Holder or underwriter, all financial and other
records, pertinent corporate documents and properties of the Corporation, as
such parties may reasonably request, and cause the Corporation’s officers,
managers and employees to supply all information reasonably requested by any
such Holder, underwriter, attorney, accountant or agent in connection with such
Registration Statement;

(l) use its reasonable best efforts to register or qualify, and cooperate with
the Holders of Registrable Securities covered by such Registration Statement,
the underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the “Blue Sky” or securities laws of each state and other jurisdiction of
the United States as any such Holder or underwriters, if any, or their
respective counsel reasonably request in writing, and do any and all other
things reasonably necessary or advisable to keep such registration or
qualification in effect for such period as required by Section 2(b) and
Section 2(c), as applicable; provided, that the Corporation shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or take any action which would subject it to taxation or
service of process in any such jurisdiction where it is not then so subject;

(m) obtain for delivery to the Holders of Registrable Securities covered by such
Registration Statement and to the underwriters, if any, an opinion or opinions
from counsel for the Corporation, dated the effective date of the Registration
Statement or, in the event of an underwritten offering, the date of the closing
under the underwriting agreement, in customary form, scope and substance, which
opinions shall be reasonably satisfactory to such holders or underwriters, as
the case may be, and their respective counsel;

(n) in the case of an underwritten offering, obtain for delivery to the
Corporation and the underwriters, with copies to the Holders of Registrable
Securities included in such Registration, a “comfort letter” from the
Corporation’s independent certified public accountants in customary form and
covering such matters of the type customarily covered by comfort letters as the
managing underwriter or underwriters reasonably request, dated the date of
execution of the underwriting agreement and brought down to the closing under
the underwriting agreement;

 

19



--------------------------------------------------------------------------------

(o) use its reasonable best efforts to list the Registrable Securities that are
covered by such Registration Statement with any national securities exchange or
automated quotation system on which the Shares are then listed;

(p) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(q) cooperate with Holders including Registrable Securities in such registration
and the managing underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, if such
Registrable Securities are to be sold in certificated form, such certificates to
be in such denominations and registered in such names as such Holders or the
managing underwriters may request at least two (2) Business Days prior to any
sale of Registrable Securities;

(r) use its reasonable best efforts to comply with all applicable securities
laws and make available to its Holders, as soon as reasonably practicable, an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and the rules and regulations promulgated thereunder; and

(s) in the case of an underwritten offering, cause the senior executive officers
of the Corporation to participate in the customary “road show” presentations
that may be reasonably requested by the underwriters and otherwise to
facilitate, cooperate with and participate in each proposed offering
contemplated herein and customary selling efforts related thereto.

Section 7. Indemnification.

(a) The Corporation will, and does hereby undertake to, indemnify and hold
harmless each Holder of Registrable Securities and each of such Holder’s
officers, managers, trustees, employees, partners, managers, members,
equityholders, beneficiaries, affiliates and agents and each Person, if any, who
controls such Holder, within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, with respect to any registration,
qualification, compliance or sale effected pursuant to this Agreement, and each
underwriter, if any, and each Person who controls any underwriter, of the
Registrable Securities held by or issuable to such Holder, against all claims,
losses, damages and liabilities (or actions in respect thereto) to which they
may become subject under the Securities Act, the Exchange Act, or other federal
or state law arising out of or based on (A) any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus, offering
circular, Free Writing Prospectus or other similar document (including any
related Registration Statement, notification, or the like) incident to any such
registration, qualification, compliance or sale effected pursuant to this
Agreement, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances in which they were made,
(B) any violation or alleged violation by the Corporation of any federal, state
or common law rule or regulation applicable to the Corporation in connection
with any such registration, qualification, compliance or sale, or (C) any
failure to register or qualify Registrable Securities in any state where the
Corporation or its agents have affirmatively undertaken or agreed in writing
(including pursuant to Section 6(l)) that the Corporation (the undertaking of
any

 

20



--------------------------------------------------------------------------------

underwriter being attributed to the Corporation) will undertake such
registration or qualification on behalf of the Holders of such Registrable
Securities (provided, that in such instance the Corporation shall not be so
liable if it has undertaken its reasonable best efforts to so register or
qualify such Registrable Securities) and will reimburse, as incurred, each such
Holder, each such underwriter and each such manager, officer, trustee, employee,
partner, manager, member, equityholder, beneficiary, affiliate, agent and
controlling person, for any legal and any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action; provided, that the Corporation will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission made in reliance
and in conformity with written information furnished to the Corporation by such
Holder or underwriter expressly for use therein.

(b) Each Holder (if Registrable Securities held by or issuable to such Holder
are included in such registration, qualification, compliance or sale pursuant to
this Agreement) does hereby undertake to indemnify and hold harmless, severally
and not jointly, the Corporation, each of its officers, managers, employees,
equityholders, affiliates and agents and each Person, if any, who controls the
Corporation within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, each underwriter, if any, and each Person who
controls any underwriter, of the Corporation’s securities covered by such a
Registration Statement, and each other Holder, each of such other Holder’s
officers, managers, employees, partners, equityholders, affiliates and agents
and each Person, if any, who controls such Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any such Registration Statement, prospectus, offering
circular, Free Writing Prospectus or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they were made, and will reimburse, as incurred, the
Corporation, each such underwriter, each such other Holder, and each such
officer, manager, trustee, employee, partner, equityholder, beneficiary,
affiliate, agent and controlling person of the foregoing, for any legal or any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action, in each case to the extent,
but only to the extent, that such untrue statement (or alleged untrue statement)
or omission (or alleged omission) was made in such Registration Statement,
prospectus, offering circular, Free Writing Prospectus or other document, in
reliance upon and in conformity with written information that (i) relates to
such Holder in its capacity as a selling security holder and (ii) was furnished
to the Corporation by such Holder expressly for use therein; provided, however,
that the aggregate liability of each Holder hereunder shall be limited to the
gross proceeds after underwriting discounts and commissions received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation. It is understood and agreed that the indemnification
obligations of each Holder pursuant to any underwriting agreement entered into
in connection with any Registration Statement shall be limited to the
obligations contained in this Section 7(b).

 

21



--------------------------------------------------------------------------------

Each party entitled to indemnification under this Section 7 (the “Indemnified
Party”) shall give notice to the party required to provide such indemnification
(the “Indemnifying Party”) of any claim as to which indemnification may be
sought promptly after such Indemnified Party has actual knowledge thereof, and
shall permit the Indemnifying Party to assume the defense of any such claim or
any litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
subject to approval by the Indemnified Party (whose approval shall not be
unreasonably withheld), and the Indemnified Party may retain its own counsel at
the Indemnifying Party’s expense if (i) representation of such Indemnified Party
would be inappropriate due to actual or potential differing interests between
such Indemnified Party and any other party represented by such counsel in such
proceeding and (ii) if the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it that are different from or in
addition to those available to the Indemnifying Party; and provided, further,
that the failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Section 7, except to the extent that such failure to give notice materially
prejudices the Indemnifying Party in the defense of any such claim or any such
litigation. An Indemnifying Party, in the defense of any such claim or
litigation, may, without the consent of each Indemnified Party, consent to entry
of any judgment or enter into any settlement that (i) includes as a term thereof
the giving by the claimant or plaintiff therein to such Indemnified Party of an
unconditional release from all liability with respect to such claim or
litigation and (ii) does not include any recovery (including any statement as to
or an admission of fault, culpability or a failure to act by or on behalf of
such Indemnified Party) other than monetary damages, and provided that any sums
payable in connection with such settlement are paid in full by the Indemnifying
Party.

(c) In order to provide for just and equitable contribution in case
indemnification is prohibited or limited by law, the Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party and Indemnified Party in connection with the actions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and such Person’s relative intent, knowledge, access
to information and opportunity to correct or prevent such actions; provided,
however, that, in any case, (i) no Holder will be required to contribute any
amount in excess of the gross proceeds after underwriting discounts and
commissions received by such Holder upon the sale of the Registrable Securities
giving rise to such contribution obligation and (ii) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(d) The indemnities provided in this Section 7 shall survive the Transfer of any
Registrable Securities by such Holder.

Section 8. Information by Holder. The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Corporation such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Corporation may reasonably request in writing and
as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement.

 

22



--------------------------------------------------------------------------------

Section 9. Transfer of Registration Rights. Any Holder may assign or otherwise
convey the rights contained in Section 2, Section 3 and Section 4 hereof to
cause the Corporation to register the Registrable Securities and comply with its
other obligations hereunder if, after such assignment or conveyance, the
applicable transferee holds at least 5% of the outstanding Registrable
Securities.

Section 10. Delay of Registration. No Holder shall have any right to obtain, and
hereby waives any right to seek, an injunction restraining or otherwise delaying
any such registration as the result of any controversy that might arise with
respect to the interpretation or implementation of this Agreement.

Section 11. Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Corporation shall not, without the prior written
consent of the CBP Holders, enter into any agreement with any holder or
prospective holder of any securities of the Corporation that would allow such
holder or prospective holder to (i) require the Corporation to effect a
registration or (ii) include any securities in any registration filed under
Section 2, Section 3 and Section 4 hereof.

Section 12. Rule 144 Reporting. With a view to making available to the Holders
the benefits of certain rules and regulations of the SEC that may permit the
sale of the Registrable Securities to the public without registration, the
Corporation, following the IPO, agrees to use its reasonable best efforts to:

(a) make and keep current public information available, within the meaning of
Rule 144 (or any similar or analogous rule) promulgated under the Securities
Act, at all times after it has become subject to the reporting requirements of
the Exchange Act;

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Corporation under the Securities Act and Exchange Act (after it
has become subject to such reporting requirements); and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request: (i) a written statement by the Corporation as to its
compliance with the reporting requirements of said Rule 144 (at any time
commencing ninety (90) days after the effective date of the first registration
filed by the Corporation for an offering of its securities to the general
public), the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements); (ii) a copy of the most recent
annual or quarterly report of the Corporation; and (iii) such other reports and
documents as a Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing it to sell any such securities without
registration.

 

23



--------------------------------------------------------------------------------

Section 13. “Market Stand Off” Agreement. Each Holder hereby agrees that during
(i) such period beginning on the date hereof and ending no more than one hundred
and eighty (180) days following the effective date of the Registration Statement
of the Corporation filed in connection with the IPO or such shorter period as
the CBP Holders may agree to with the underwriter or underwriters of such
underwritten offering (the “IPO Lock-Up Period”) and (ii) with respect to
underwritten offerings only (other than the IPO), such period beginning seven
(7) days immediately preceding and ending no more than ninety (90) days
following the effective date of a registration statement of the Corporation (or,
in the case of an Underwritten Shelf Take-Down, following the date of the filing
or effectiveness of a preliminary prospectus or prospectus supplement relating
to such underwritten offering (or if there is no such filing, the first
contemporaneous press release announcing commencement of such underwritten
offering)) or such shorter period as the applicable Initiating Holder may agree
to with the underwriter or underwriters of such underwritten offering (provided,
that, in each case, such period shall not exceed forty five (45) days following
such effective date, date of filing, effectiveness or first contemporaneous
press release without the prior written consent of the CBP Holders), such Holder
or its Affiliates shall not sell, pledge, hypothecate, transfer, make any short
sale of, loan, grant any option or right to purchase of, or otherwise transfer
or dispose of (other than to donees who agree to be similarly bound) any
Registrable Securities held by it at any time during such period except
Registrable Securities included in such registration. Each Holder agrees that it
shall deliver to the underwriter or underwriters or any offering to which clause
(i) or (ii) is applicable a customary agreement (with customary terms,
conditions and exceptions) that is substantially similar to the agreement
delivered to the underwriter or underwriters as the agreements delivered by each
of the CBP Holders reflecting its agreement set forth in this Section 13.

Section 14. Termination of Registration Rights. The rights of any particular
Holder to cause the Corporation to register securities under Section 2,
Section 3 or Section 4 hereof shall terminate as to any Holder on the date that
such Holder no longer beneficially owns any Registrable Securities.

Section 15. Additional Parties; Joinder. Subject to the prior written consent of
each Holder, the Corporation may make any Person who acquires Class A Common
Stock or rights to acquire Class A Common Stock from the Corporation after the
date hereof (including without limitation any Person who acquires Common Units)
a party to this Agreement (each such Person, an “Additional Holder”) and to
succeed to all of the rights and obligations of a Holder under this Agreement by
obtaining an executed joinder to this Agreement from such Additional Holder in
the form of Exhibit A attached hereto (a “Joinder”). Upon the execution and
delivery of a Joinder by such Additional Holder, the Class A Common Stock of the
Corporation acquired by such Additional Holder or issuable upon redemption or
exchange of Common Units acquired by such Additional Holder (the “Acquired
Common”) shall be Registrable Securities to the extent provided herein, such
Additional Holder shall be a Holder under this Agreement with respect to the
Acquired Common, and the Corporation shall add such Additional Holder’s name and
address to the Schedule of Holders and circulate such information to the parties
to this Agreement.

Section 16. Transfer of Registrable Securities. No assignment or transfer of any
Holder’s rights, duties and obligations hereunder shall be binding upon or
obligate the Corporation, and no Transferee shall be deemed a Holder hereunder,
unless and until the Corporation shall have received a Joinder, duly executed by
such Transferee, agreeing to be bound by the terms of this Agreement. Any
transfer or attempted transfer of any Holder’s rights, duties and obligations
hereunder in violation of any provision of this Agreement shall be void, and the
Corporation, in its sole discretion, may refuse to acknowledge or sign any
Joinder entered into in violation of any provision of this Agreement.

 

24



--------------------------------------------------------------------------------

Section 17. MNPI Provisions.

(a) Each Holder acknowledges that the provisions of this Agreement that require
communications by the Corporation or other Holders to such Holder may result in
such Holder and its Representatives (as defined below) acquiring MNPI (which may
include, solely by way of illustration, the fact that an offering of the
Corporation’s securities is pending or the number of Corporation securities to
be offered by, or the identity of, the selling Holders).

(b) Each Holder agrees that it will maintain the confidentiality of such MNPI
and, to the extent such Holder is not a natural person, such confidential
treatment shall be in accordance with procedures adopted by it in good faith to
protect confidential information of third parties delivered to such Holder
(“Policies”); provided that a holder may deliver or disclose MNPI to (i) its
directors, officers, employees, agents, attorneys, members, affiliates and
financial and other advisors (collectively, the “Representatives”), but solely
to the extent such disclosure reasonably relates to its evaluation of exercise
of its rights under this Agreement and the sale of any Registrable Securities in
connection with the subject of the notice, (ii) any federal or state regulatory
authority having jurisdiction over such Holder, (iii) any Person if necessary to
effect compliance with any law, rule, regulation or order applicable to such
Holder, (iv) in response to any subpoena or other legal process, or (v) in
connection with any litigation to which such Holder is a party; provided
further, that in the case of clause (i), the recipients of such MNPI are subject
to the Policies or agree to hold confidential the MNPI in a manner substantially
consistent with the terms of this Section 17 and that in the case of clauses
(ii) through (v), such disclosure is required by law and such Holder shall
promptly notify the Corporation of such disclosure to the extent such Holder is
legally permitted to give such notice.

(c) Each Holder shall have the right, at any time and from time to time
(including after receiving information regarding any potential Public Offering),
to elect to not receive any notice that the Corporation or any other Holders
otherwise are required to deliver pursuant to this Agreement by delivering to
the Corporation a written statement signed by such Holder that it does not want
to receive any notices hereunder (an “Opt-Out Request”); in which case and
notwithstanding anything to the contrary in this Agreement the Corporation and
other Holders shall not be required to, and shall not, deliver any notice or
other information required to be provided to Holders hereunder to the extent
that the Corporation or such other Holders reasonably expect would result in a
Holder acquiring MNPI. An Opt-Out Request may state a date on which it expires
or, if no such date is specified, shall remain in effect indefinitely. A Holder
who previously has given the Corporation an Opt-Out Request may revoke such
request at any time, and there shall be no limit on the ability of a Holder to
issue and revoke subsequent Opt-Out Requests; provided that each Holder shall
use commercially reasonable efforts to minimize the administrative burden on the
Corporation arising in connection with any such Opt-Out Requests.

Section 18. General Provisions.

(a) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified, terminated or waived only with the
prior written consent of the Corporation and each of the CBP Holders and the NVX
Holders; provided that no such amendment, modification, termination or waiver
that would materially and adversely affect a Holder in a manner materially
different than any other Holder (provided that the accession by

 

25



--------------------------------------------------------------------------------

Additional Holders to this Agreement pursuant to Section 15 shall not be deemed
to adversely affect any Holder), shall be effective against such Holder without
the consent of such Holder that is materially and adversely affected thereby.
The failure or delay of any Person to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such Person thereafter to enforce each and every
provision of this Agreement in accordance with its terms. A waiver or consent to
or of any breach or default by any Person in the performance by that Person of
his, her or its obligations under this Agreement shall not be deemed to be a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person under this
Agreement.

(b) Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

(d) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(e) Successors and Assigns. This Agreement shall bind and inure to the benefit
and be enforceable by the Corporation and its successors and assigns and the
Holders and their respective successors and assigns (whether so expressed or
not). In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of Holders are also for
the benefit of, and enforceable by, any subsequent or successor Holder.

(f) Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient but, if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail,

 

26



--------------------------------------------------------------------------------

return receipt requested. Such notices, demands and other communications shall
be sent to the Corporation at the address specified below and to any party
subject to this Agreement at such address as indicated on the Schedule of
Holders, or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party. Any
party may change such party’s address for receipt of notice by providing prior
written notice of the change to the sending party as provided herein. The
Corporation’s address is:

GoHealth, Inc.

214 West Huron St.

Chicago, Illinois 60654

Attn: General Counsel

With a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attn: Ian Schuman, Esq. and Stelios Saffos, Esq.

Facsimile: (212) 751-4864

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

(g) Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the immediately following Business Day.

(h) Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Corporation and its
stockholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

(i) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(j) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR

 

27



--------------------------------------------------------------------------------

THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

(k) No Recourse. Notwithstanding anything to the contrary in this Agreement, the
Corporation and each Holder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, shall be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or of any Affiliate
or assignee thereof, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

(l) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(m) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(n) Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

(o) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as

 

28



--------------------------------------------------------------------------------

if it were the original signed version thereof delivered in person. At the
request of any party hereto or to any such agreement or instrument, each other
party hereto or thereto shall re-execute original forms thereof and deliver them
to all other parties. No party hereto or to any such agreement or instrument
shall raise the use of a facsimile machine or electronic mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
mail as a defense to the formation or enforceability of a contract and each such
party forever waives any such defense.

(p) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Holder shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

(q) No Inconsistent Agreements. The Corporation shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

* * * * *

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

GOHEALTH, INC. By:  

/s/ Clinton P. Jones

Name:   Clinton P. Jones Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BLIZZARD AGGREGATOR, LLC By: CCP III Cayman GP Ltd. Its: Manager By:  

/s/ Jeremy W. Gelber

Name:   Jeremy W. Gelber Title:   Authorized Signatory NVX HOLDINGS, INC. By:  

/s/ Brandon M. Cruz

Name:   Brandon M. Cruz Title:   President NORWEST EQUITY PARTNERS IX, LP By:
ITASCA PARTNERS IX, LLC Its: General Partner By: Norwest Venture Capital
Management, I nc. Its: Managing Member By:  

/s/ Timothy C. DeVries

Name:   Timothy C. DeVries Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CB BLIZZARD CO-INVEST HOLDINGS, L.P. By: Centerbridge Associates III, L.P. Its:
General Partner By: CCP III Cayman GP Ltd. Its: General Partner By:  

/s/ Jeremy W. Gelber

Name: Jeremy W. Gelber Title: Authorized Signatory CCP III AIV VII HOLDINGS,
L.P. By: Centerbridge Associates III, L.P. Its: General Partner By: CCP III
Cayman GP Ltd. Its: General Partner By:  

/s/ Jeremy W. Gelber

Name: Jeremy W. Gelber Title: Authorized Signatory

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE OF HOLDERS

 

Holder

  

Holder Affiliation

Blizzard Aggregator, LLC    Centerbridge Holder CB Blizzard Co-Invest Holdings,
L.P.    Centerbridge Holder CCP III AIV VII Holdings, L.P.    Centerbridge
Holder NVX Holdings, Inc.    NVX Holder Norwest Equity Partners IX, LP    NEP
Holder



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT JOINDER

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of [ ● ], 2020 (as the same may hereafter
be amended, the “Registration Rights Agreement”), among GoHealth, Inc., a
Delaware corporation (the “Corporation”), and the other person named as parties
therein.

By executing and delivering this Joinder to the Corporation, and upon acceptance
hereof by the Corporation upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the Registration Rights Agreement as a Holder of
Registrable Securities in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement, and the undersigned’s shares of
Class A Common Stock shall be included as Registrable Securities under the
Registration Rights Agreement to the extent provided therein. The Corporation is
directed to add the address below the undersigned’s signature on this Joinder to
the Schedule of Holders attached to the Registration Rights Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
day of                     , 20    .

 

Signature of Stockholder

 

Print Name of Stockholder

Its: Address:

 

Agreed and Accepted as of                     , 20    

 

GoHealth, Inc. By:  

         

Name:   Its:  